MAYFIELD, J.—
(dissenting.) — The bill in this case sets up two parol contracts as to lands, each' as to a separate lot. The first was a contract between the parties to this bill to purchase a certain lot of land from a third party, through or by a common agent, for the *422equal and joint benefit of both parties; the second was between the same parties, by which .the respondents agreed to sell and convey another lot to the complainant.
The first contract was partially performed — that is, the lot was purchased by the common agent from the third party for the equal benefit of the parties, the consideration therefor being paid by the complainant, or by his certified check being deposited therefor; but, before the transaction was consummated by conveyance of title to the common agent, and by him to the parties, it was agreed between them that they would abandon the first contract or agreement, and, in .lieu thereof, that the common agent should deliver to the complainant his check, which he had deposited as a purchase price for the first lot; that the respondents should pay the whole of the consideration; and that the common agent should then convey the entire title to the respondents; and that in consideration of $500 additional, to be paid by the complainant, the respondents should convey to him another and different lot.
This contract Avas partly performed — that is, to the extent that complainant’s check was redelivered to him, and a conveyance of the first lot was executed by the common agent to the respondents — but the respondents refused to convey the second lot to the complainant in accordance with the second contract. The bill is primarily to enforce this second contract, and alternatively to enforce the first.
To the bill the respondents interposed a special plea, setting up the statute of frauds, and the case was set down for hearing on the sufficiency of this plea. From a decree holding the plea sufficient, complainant prosecutes this appeal.
*423The majority opinion holds the plea sufficient as to the second parol contract, but insufficient as to the first; and therefore overrules the decree of the chancellor. To this conclusion and opinion, I cannot agree.
It is conceded by the majority opinion, and as to which there can be no doubt, that both contracts were void under the statute of frauds, but it is insisted that the first contract had become so impressed or inoculated with some kind of a trust, either constructive or resulting, that it was taken without the influence of the statute of frauds, and that complainant was entitled to relief under the second alternative prayer.
I do not doubt the soundness of the proposition of law announced in the majority opinion, nor .the soundness or correctness of the principles announced in the authorities cited therein. It is a valuable and learned discussion on the subject of constructive, resulting, and implied trusts; but the error is in the decision, not in the opinion.
The averments of this bill do not bring the complainant within the protection of the principles announced in the opinion in this case, nor of those of the authorities cited. If the complainant is entitled to relief upon the theory of an implied trust, whether constructive or resulting, and so entitled, notwithstanding the parol contract, then' he is entitled to a conveyance of the whole, and not of a part only, of the first lot; that is, if a trust was created by reason of his having paid the purchase price, he is entitled to a conveyance of the whole title, for the reason that, if the deposit of his check and the redelivery of it to him constituted a payment of the purchase price, he paid the whole of the purchase price, and is therefore entitled to a conveyance of the whole.
*424Th bill, however, does not seek this, nor is it placed upon this ground, but it seeks only a performance of the parol contracts. The opinion and decree of this court would require the respondents to convey to complainant a half interest in this lot, when the bill shows that the complainant has never requested nor demanded such conveyance.- The bill shows that, whereas he could have had performance under the parol contract which he now seeks to enforce, he voluntarily abandoned it, and entered into another, in lieu thereof.
The bill does not allege that before its filing the complainant had ever demanded or requested the respondent to convey to him a half interest in the first lot; but shows,, on the contrary, that his only demand and only request was that they convey to him this last lot, which this court holds he is not entitled to have. It may be, so far as appears from the bill, that the respondents insist upon plaintiff’s carrying out the first contract and paying half the purchase price, and taking a conveyance to a half interest therein.
If the bill alleged that the respondents, through fraud or false representation, had induced the complainant to abandon the first contract and enter into another, for the purpose of defrauding him, and with the intention that they would not perform the second contract, and that this purpose and intention existed at the time of making such contract, complainant might then have some show, or there might be some equity in his claim that there was some kind of a trust thereby created which the court of equity would enforce, to protect him from loss and to prevent the respondents from perfecting their fraudulent scheme or purpose. But there is no such claim made in the bill. So far as the bill shows (and its averments in this respect must be taken against the pleader), the second contract was *425originated and conceived by the complainant, and was only agreed to by the respondents, and was made in good faith, and with the intention of carrying it out; and it was only upon discovering that it was in violation of the statute of frauds, or for some other reason, that the respondents decided not to carry it out.
The only fault or failure attempted to be alleged in the bill against these respondents is that they failed and refused to fully perform the second parol contract. It is not intimated in the bill that they declined or refused to perform the first, but the bill distinctly avers that it was mutually abandoned before consummation, and the second substituted in lieu thereof.
Moreover, if it should be conceded that the majority opinion is correct in this case, and that the bill shows that the complainant is entitled to relief under the second alternative prayer, I am unable to see any reason why the trial court should be put in error for holding a plea good which the opinion concedes and decides was good as to one alternative of the bill. A plea in equity, unlike a plea in a court of law, may be good as to a part of the bill and not good as to another part.
It may be shown that the complainant is not entitled to one relief prayed, without showing that he is entitled to all the relief prayed. A defendant in equity may plead to a part of a bill, may demur to other parts, and may answer the remainder; and all of these defenses, under our statute and rules of practice, may be incorporated in one answer.
The plea interposed in this case, being pronounced and held good as to the prime purpose and object of the bill, was certainly a defense to the bill in its present shape, and the complainant, if the opinion of this court is correct, should certainly be required to amend his bill by striking out that part which seeks and insists upon *426relief by specific ■ performance of the second parol contract, which the court holds is void, and as to which the plea is good.
For these reasons, I am of the opinion that the decree of the chancellor should be affirmed.